260 U.S. 737
43 S.Ct. 97
67 L.Ed. 489
AKTIESELSKABET FIDO, petitioner,v.The LLOYD BRAZILEIRO et al.  AKTIESELSKABET FIDO, petitioner,  v.  GANO, MOORE & COMPANY (Inc.).  AKTIESELSKABET CHRISTIANSSAND, petitioner,  v.  CIA COMMERCIO E NAVEGACAO COMPANY et al.  AKTIESELSKABET CHRISTIANSSAND, petitioner,  v.  GANO, MOORE & COMPANY (Inc.).  SKIBSAKTIES GLOMMEN, petitioner,  v.  The CHESAPEAKE & OHIO COAL & COKE COMPANY et al.  SKIBSAKTIES GLOMMEN, petitioner,  v.  The CHESAPEAKE & OHIO COAL & COKE COMPANY.  SKIBSAKTIES CLYDE, petitioner.  v.  John S. SORENSON et al.  SKIBSAKTIES CLYDE, petitioner,  v.  John S. SORENSON et al.  BECHS REDERI AKTIES, petitioner,  v.  The AMERICAN COAL EXPORTING COMPANY et al.  BECHS REDERI AKTIES, petitioner,  v.  The AMERICAN COAL EXPORTING COMPANY.  CHRISTIANSSAND SHIPPING COMPANY, Limited, petitioner,  v.  The AMERICAN COAL EXPORTING COMPANY et al.  CHRISTIANSSAND SHIPPING COMPANY, Limited, petitioner,  v.  The AMERICAN COAL EXPORTING COMPANY.[738]AKTIESELSKABET CHRISTIANSSAND, petitioner,  v.  BERWIND—WHITE COAL MINING COMPANY.  AKTIESELSKABET CHRISTIANSSAND, petitioner,  v.  BERWIND—WHITE COAL MINING COMPANY.
No. 613.
No. 614.
No. 615.
No. 616.
No. 617.
No. 618.
No. 619.
No. 620.
No. 621.
No. 622.
No. 623.
No. 624.
No. 625.
No. 626.
Supreme Court of the United States
November 13, 1922

Mr. John W. Griffin, of New York City, for petitioner.


1
Petition for writs of certiorari to the United States Circuit Court of Appeals for the Second Circuit denied.